     Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 1 of 21



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


TRACEY M. CHANCE,

      Plaintiff,

v.                                      CASE NO.: 4:18-cv-00586-MW-CAS


WAKULLA COUNTY, FLORIDA,

     Defendant.
_____________________________________/

              AMENDED AND SUPPLEMENTAL COMPLAINT

      Plaintiff respectfully amends and supplements her suit against Defendant

and states:

                           JURISDICTION and VENUE

      1.      This action for monetary damages, for declaratory and injunctive

relief, and for other equitable and ancillary relief is brought pursuant to Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., and 42

U.S.C. § 1981a (hereinafter Title VII); under the Florida Civil Rights Act of 1992,

§§ 760.01-11, Florida Statutes; under the Americans with Disabilities Act, as

amended, 42 U.S.C. § 12101; and under the Florida Public Whistleblower Act, §

112.3187, Florida Statutes.

      2.      This Court has jurisdiction of the federal claims under 28 U.S.C. §§
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 2 of 21



1331 and 1343(3) and (4); jurisdiction over the state claims arises under 28 U.S.C.

§ 1367.

      3.      Plaintiff, Tracey M. Chance (hereinafter “Chance” or “Plaintiff”), is a

female citizen of the United States and a resident of Wakulla County, Florida, and

has so resided at the times material hereto.

      4.      Defendant Wakulla County (hereinafter “the County”) is a County of

the State of Florida, located in the Tallahassee Division of the U.S. District Court

for the Northern District of Florida.

                           CONDITIONS PRECEDENT

      5.      Plaintiff has satisfied all conditions precedent. Plaintiff filed a charge

of discrimination jointly with the Equal Employment Opportunity Commission

(EEOC) and the Florida Commission on Human Relations (FCHR). The EEOC

provided the Plaintiff with a right to sue letter.

                             STATEMENT OF FACTS

      6.      Plaintiff is a female citizen of the United States and the State of

Florida.

      7.      Plaintiff began employment with the County on or about May 27,

2004, as a temporary Building Tech in the Inspections Division of the Building

Department.

      8.      She was hired as a full-time Building Tech effective October 5, 2004.

                                            2
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 3 of 21



      9.      Plaintiff sought to rise through the ranks. In furtherance of that

ambition, she sought to become a Fire Inspector.

      10.     Plaintiff completed National Fire Academy courses and coursework

at the Florida State Fire College.

      11.     During 2007 and 2008, Plaintiff completed coursework related to the

Florida Fire Prevention Code, private fire protection systems, construction

documents and plans review, building construction for the fire service, fire

preventive practices, codes and standards, and became a licensed Fire Inspector I

in 2008.

      12.     Plaintiff was soon promoted to an Assistant Fire Inspector position,

effective October 1, 2008, in the Building Inspection Division of the Building

Department.

      13.     In this role, Plaintiff was tasked with providing fire plans reviews and

fire inspections for the County's Building Department.

      14.     During 2010, Plaintiff continued in her role as an Assistant Fire

Inspector, and also began assuming some of the duties of the Building

Department's Office Manager, who had left the Department.

      15.      Such duties included handling administrative responsibilities, such as

deposits, billing, and processing disbursement requests. For a period of time

Plaintiff also prepared Code Enforcement Board minutes.

                                          3
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 4 of 21



      16.     Effective March 12, 2014, Plaintiff was recognized by James

Melvin, the County's Building Official, and head of the Building Department, for

receiving certification as a Floodplain Manager, and was awarded a 5% increase in

base salary for the same.

      17.     Shortly thereafter, Plaintiff began taking coursework to become a

Building Plan Examiner.

      18.     Because of Plaintiff’s disability, James Melvin forbade her from

cross-training to become licensed as a Building Inspector, though she continued to

press for this permission.

      19.     Plaintiff is and was a qualified person with a disability with respect

to the building inspector position.

      20.     Plaintiff could perform all the essential functions of a building

inspector with or without reasonable accommodation.

      21.     One manifestation of Plaintiff’s disability was a hip problem that

Melvin speculated would keep her from climbing during inspections. He tapped

her hip with his finger and offered that excuse for not letting her cross train for the

building inspector job.

      22.     Throughout his tenure as Plaintiff’s supervisor, Wakulla County

Building Official James Melvin subjected Plaintiff to sexually discriminatory,

sexually demeaning, and sexually harassing conduct.

                                          4
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 5 of 21



      23.     Melvin engaged in this behavior despite the fact that his predecessor,

Building Official Luther Council, and his Chief Inspector Larry Noles had

subjected Plaintiff to a course of sexual harassment so severe from 2006-2008 that

the County had conducted an official proceeding on it and fired both Council and

Noles.

      24.     The County had also been forced to remove a Code Enforcement

Board member Bob Danzy in 2015 for a course of sexual harassment of Plaintiff.

      25.    Throughout his tenure, Melvin made inappropriate sexual comments

to Plaintiff as well as comments related to a woman’s subordinate status in the

workplace.

      26.     Melvin repeatedly hugged Plaintiff and requested that she hug him,

though he knew this touching was unwelcome to her.

      27.     Melvin was aware of the severity and pervasiveness of the sexual

harassment Plaintiff had suffered under his predecessors and the damage that

harassment had caused Plaintiff.

      28.     Yet Melvin picked up where his predecessors left off.

      29.     Melvin compared Plaintiff to a stripper on several occasions. For

example, when Plaintiff suffered a disability-related hip fracture, he left a voice

mail telling her he had seen a pole-dancer on Facebook who looked like Plaintiff

and he wanted her not to break her other hip pole dancing.

                                         5
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 6 of 21



      30.     Melvin told Plaintiff she was “someone’s wet dream every night.”

      31.     Melvin told Plaintiff she had “pervert bait” stamped on her forehead.

      32.      Melvin e-mailed Plaintiff crude sexual jokes.

      33.      In April or May, 2018, Melvin showed Plaintiff, on his office

computer, what turned out to be a video of naked men skydiving with their penises

exposed.

      34.     Melvin told Plaintiff that her teeth were pretty on one occasion and

on numerous other occasions commented on her body shape and the good fortune

of her husband to have a wife with her appearance.

      35.      Melvin told Plaintiff that he is “an old man pervert” but can’t “cop a

feel” on her until he is “at least 80 years old.”

      36.      The recitation of examples herein of sexual harassment is by no

means an effort at exhaustion of instances.

      37.      On January 24, 2017, Al Smythe, an Inspector, came into Plaintiff’s

office and demanded her purchasing card. Plaintiff explained to him that she could

not give it to him as it was issued to her and was to be used only by her. He

became angry and loud in his demands for the card. Plaintiff asked him multiple

times to leave her office. His body stance scared her, as it seemed like he was

bracing to hit her. He finally left the office.

      38.      This was a traumatic incident that occupied considerable attention

                                            6
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 7 of 21



and discussion in the office.

      39.     Plaintiff made the point up the chain of command that Smythe would

never do such a thing to a male co-worker.

      40.     On January 27, 2017, Melvin came into Plaintiff’s office and asked

her to go to lunch. At lunch, he told Plaintiff that Smythe “has it in” for her.

Melvin said Plaintiff needs to “watch [her] back.”

      41.     Melvin told Plaintiff that Smythe would be watching her carefully

and that Smythe was going to do whatever he could to get her in trouble with the

Administration.

      42.     Plaintiff asked Melvin why he was not doing anything to stop this

behavior. Melvin repeated that Smythe was an “alpha male” and that Plaintiff “just

needed to stroke his ego to keep the peace,” because Smythe does not take “no”

from a woman.

      43.     In February 2017, Melvin came back to Plaintiff’s office and told her

that Smythe was still upset because of all that happened and that she needed to be

the bigger person and apologize to him. Melvin stated again that Smythe is an

“alpha male” and that his ego needs to be stroked. Plaintiff told Melvin that this

was unacceptable and he just laughed and told her to watch her back.

      44.     On March 10, 2017, Melvin again came to Plaintiff’s office to

discuss Smythe. Melvin began, “This is me, your Daddy talking to you, so this

                                           7
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 8 of 21



goes no further than you and me.” She told him this was completely inappropriate

in the workplace. Melvin revealed that Smythe was driving by Plaintiff’s house

and watching her. Melvin again said Smythe is an “alpha male” who expects

compliant behavior from women.

      45.    In March, 2017, retired Chief Building Inspector Charles Ingle

visited the office and, upon hearing from Plaintiff what was happening, said he

knew things would unfold this way because of Melvin seeking to indulge Smythe.

      46.    Smythe was improperly running his own inspection business in

competition with the County. This intensified her resistance to his demand to use

her County purchase card. Melvin was enabling Smythe’s malfeasance.

      47.     On April 11, 2017, Plaintiff scheduled a meeting with the

Administration. She met with David Edwards (County Administrator), Brandy

King (Budget Coordinator) and Jessica Welch (Public Information Director).

Plaintiff told them about the harassment and discrimination in the office. She told

them about Melvin’s inappropriate comments to her based on her gender. She also

told them about what happened with Smythe and the fact that Melvin had said that

Smythe was driving by Plaintiff’s house and watching her. Edwards started

laughing at these concerns, but then he stated that he would hire an outside

attorney to investigate what was going on.

      48.     Later in the day on April 11, 2017, Melvin came into Plaintiff’s

                                        8
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 9 of 21



office and told her that Smythe was being deposed in a sexual harassment case

brought by Debra Russell, a county employee and friend of Plaintiff, against

Property Appraiser Brad Harvey. Melvin demanded to know if Plaintiff was

involved or being deposed.

      49.     On May 17, 2017, Melvin told Plaintiff that she had betrayed him in

regard to the Smythe complaint. He told her that she is a woman and needed to be

put in her place, that he is her “daddy,” and he hopes she learned her lesson. He

also said not to cross him again because Plaintiff knows who butters her bread.

      50.     On May 31, 2017, Melvin began to strip Plaintiff of many of her

duties and responsibilities and assign them to others in the office.

      51.     On June 1, 2017, Melvin called Plaintiff into his office and

instructed her not to speak, but to shut up and listen. He told her that she did not

make a case when she submitted her complaints to Edwards. He stated that she

betrayed his trust. He told her she never should have said anything about Smythe to

the Administration. He asked who she thought administration would believe if she

ever tried to “tattle” on him again. He said they would believe him.

      52.     During this time, Plaintiff was cut off from her job training. She

reported this to Debbie Dubose (Human Resources). Plaintiff told Dubose that she

believed this was retaliation for filing the complaints against Smythe and Melvin.

      53.     On June 30, 2017, Plaintiff was subpoenaed and testified in the

                                          9
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 10 of 21



sexual harassment suit by Debra Russell against Brad Harvey, as mentioned above.

      54.      On July 26, 2017, Melvin told Plaintiff to take down all her “fucking

certificates” that had been hanging in the front office for more than eight years.

Melvin added that he and Administration were aware of Plaintiff’s deposition

testimony back in June.

      55.      The effort to make Plaintiff a non-person intensified.

      56.      On August 1, 2017, Plaintiff sent numerous emails to request

information she needed for the permitting program. She sent the requests to

Property Appraiser Harvey and two of his subordinates, copying Melvin. Melvin

wrote back and said that that Harvey was not responding because it is coming from

Plaintiff, who is seen as supporting Debra Russell’s lawsuit against Harvey. He

then told Plaintiff that if Russell continues in her lawsuit, then it will be time to get

rid of everyone associated with her (like Plaintiff).

      57.      On February 20, 2018, Melvin came to Plaintiff’s office, with

employee Warren Morhfeld, and began discussing the cross training program that

Plaintiff had by then been a part of for 2.5 years. The program is for cross training

as a fire safety inspector and was very beneficial for Plaintiff’s career. Melvin

directed Plaintiff to falsify her On-the-Job-Training documents. Plaintiff refused to

falsify the documents to say that she had two hours of training that she had not had.

Morhfeld then left the office and Melvin said to Plaintiff that she would never

                                           10
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 11 of 21



complete her cross training or obtain her building inspector certification because of

her disability. He specifically mentioned Plaintiff’s problems with her hip joints

would keep her from being a building inspector.

      58.     By both instruction and example, Melvin sowed disrespect and

antagonism for Plaintiff in the two employees she supervised.

      59.     On February 20, 2018, one of these subordinates, Kirsten Parrish,

instigated a loud confrontation with Plaintiff in the front office in the presence of

members of the public. Melvin entered the argument, siding with the insubordinate

provocateur and sending Plaintiff home.

      60.     The next day, Parrish moved to sabotage Plaintiff’s work by ignoring

requests to provide materials essential to performance of a task. When Melvin was

brought into the dispute, he stripped Plaintiff of that duty and assigned it to Parrish.

      61.     Defendant later obtained three falsified affidavits on the February 20,

2018, incident. One was from a person who later admitted not even being present

for the incident. The other two were from jackleg builders for whom Melvin

allowed building violations and issued improper permits.

      62.     In what in retrospect appears to be a set-up, one of the two

subordinates asked the other for her remote log-in information loudly enough for

Plaintiff to overhear. As their supervisor, Plaintiff was obliged to point out that it

would be a violation of County policy for one employee to log in as another.

                                          11
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 12 of 21



Plaintiff e-mailed the Administrator’s office to confirm the protocol.

      63.     Within an hour, Melvin directed Plaintiff to Administration where

she met with Edwards. King, and Welch, as well as Melvin. Edwards then told

Plaintiff that she was creating a hostile work environment for Kirsten Parrish, who

feared for her safety. He placed Plaintiff on paid suspension.

      64.      It became obvious that Melvin had orchestrated a quick sequence of

confrontations and fabricated disputes involving Plaintiff so he could get her

suspended.

      65.      Kirsten Parrish was only 18 years old when she came to the office

and still less than 20 when these events occurred.

      66.      Early in her tenure, she had come to Plaintiff as her supervisor to

seek advice and relief for Melvin’s unseemly, lecherous behavior toward her. She

protested that Melvin was old enough to be her grandfather, but still made her feel

creepy with his unrestrained lewd remarks and unwelcome touching.

      67.      Over time Parrish became more comfortable with Melvin. After she

moved out from her parents’ home, Melvin began visiting Parrish at her residence

and buying her special gifts of all sorts.

      68.      Melvin also had relationships with various builders in the

community whose work was often not up to standard. These builders were able to

fetch mysterious approvals from Melvin for permits that would not normally be

                                             12
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 13 of 21



approved.

      69.      It was in this milieu that Melvin arranged for Parrish to start three

fights with Plaintiff in rapid succession and to say she now feared for her safety.

This fell in conjunction with obtaining false eyewitness affidavits from the three

jackleg builders, one of whom was not even on the premises that day.

      70.      This was part of Melvin’s playing fast and loose with policy and

procedure.

      71.      The suspension letter that followed was substantially false, including

a bogus performance improvement plan.

      72.      Plaintiff detailed the errors in the suspension materials.

      73.      Defendant refused to correct the falsehoods in the suspension

materials.

      74.      Plaintiff returned to work on March 5, 2018.

      75.      On April 10, 2018, Defendant offered Plaintiff a lower-ranking job

as a receptionist at the library. The job lacked advancement opportunity.

      76.      Plaintiff had trained for building and fire inspection positions for

many years and had been moving up those ranks.

      77.     In the wake of Plaintiff’s declining the transfer to the library,

Defendant stripped Plaintiff of substantially all her duties and froze her out of

office interactions.

                                          13
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 14 of 21



        78.    The Clerk of Court relied upon Plaintiff to bring order to the building

department’s fast and loose adherence to financial policies, especially practices

dealing with intake and processing of money and checks. Melvin’s general

response to Plaintiff’s entreaties to follow the policies was, “the fucking Clerk had

better stay out of my business.”

        79.    Melvin shamelessly protected unscrupulous inspectors and jackleg

builders and took adverse action against Plaintiff for her efforts to run an honest

shop.

        80.    But the rot went deeper than Melvin. Even after Melvin retired and

Smythe was fired, the retaliation against Plaintiff carried on apace.

        81.    Plaintiff’s situation became so intolerable that she accepted a

different job in June 2018, as a Senior Administrative Assistant. This is a low-skill

job with no advancement opportunity. It is a four-day per week job, so Plaintiff

loses a day of pay from the transfer.

        82.    Plaintiff has been forced to retain counsel to vindicate her rights in

this matter and owes a reasonable attorney’s fee.

                                 COUNT I
                         FLORIDA CIVIL RIGHTS ACT
                                TITLE VII
                          GENDER DISCRIMINATION
                           SEXUAL HARASSMENT

        83.   The Plaintiff realleges Paragraphs 1 through 82.

                                          14
   Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 15 of 21



      84.     Plaintiff is a member of a protected class under applicable law.

      85.     By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against and harassed the Plaintiff because

of her sex in violation of Title VII of the Civil Rights Act and the Florida Civil

Rights Act.

      86.     Defendant, acting through Plaintiff’s supervisors and peers, created a

sexually hostile environment for Plaintiff through gender-based harassment of both

a sexual and non-sexual nature.

      87.     As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered damages.

                                 COUNT II
                                 TITLE VII
                         FLORIDA CIVIL RIGHTS ACT
                               RETALIATION
                             (Opposition Clause)

      88.     The Plaintiff realleges paragraphs 1 through 82.

      89.     Plaintiff engaged in protected conduct by objecting to the gender-

based animus directed to her by Smythe, and to Melvin’s sexual harassment of

Plaintiff and other women in the Defendant’s employ.

      90.     Defendant took adverse actions against Plaintiff because of her

protected conduct.




                                          15
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 16 of 21



      91.    The foregoing actions of Defendant constitute retaliation against

Plaintiff in violation of Title VII and the Florida Civil Rights Act.

      92.    The retaliation described herein was based on Plaintiff’s exercise of

rights protected by law to resist and oppose gender discrimination and harassment

and to participate in actions calculated to redress these grievances.

      93.    Plaintiff has suffered damages because of Defendant’s actions.

                                 COUNT III
                                 TITLE VII
                         FLORIDA CIVIL RIGHTS ACT
                               RETALIATION
                            (Participation Clause)

      94.    The Plaintiff realleges paragraphs 1 through 82.

      95.    Plaintiff engaged in protected conduct by being a witness for Debra

Russell in her sexual harassment suit against Brad Harvey, the County Property

Appraiser.

      96.    Defendant took adverse actions against Plaintiff because of her

protected conduct.

      97.    The foregoing actions of Defendant constitute retaliation against

Plaintiff in violation of Title VII and the Florida Civil Rights Act.

      98.    The retaliation described herein was based on Plaintiff’s exercise of

rights protected by law to resist and oppose gender discrimination and harassment

and to participate in actions calculated to redress these grievances.

                                          16
   Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 17 of 21



      99.    Plaintiff has suffered damages because of Defendant’s actions.

                             COUNT IV
                FLORIDA PUBLIC WHISTLEBLOWER ACT

      100. The Plaintiff realleges paragraphs 1 through 82.

      101.   Plaintiff engaged in protected conduct by refusing to falsify her time

sheets to reflect training hours she did not perform; by seeking to enforce office

protocols aimed at preventing fraud and malfeasance; and in objecting to sexual

harassment of herself and other women.

      102. Defendant took adverse actions against Plaintiff because of her

protected conduct.

      103.    Plaintiff has suffered damages because of Defendant’s actions.

                             COUNT V
                  AMERICANS WITH DISABILITIES ACT
                     FLORIDA CIVIL RIGHTS ACT

      104. The Plaintiff realleges paragraphs 1 through 82.

      105. Plaintiff is a qualified person with a disability who can perform the

essential functions of a building inspector trainee with or without a reasonable

accommodation.

      106. Defendant denied Plaintiff participation in a training program for

building inspector licensure.




                                         17
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 18 of 21



       107. Defendant’s denial was because Plaintiff is disabled, and/or because

Defendant perceived Plaintiff as disabled, and/or because Plaintiff has a record of a

disability.

       108.    Plaintiff has suffered damages because of Defendant’s actions.

                                 COUNT VI
                                 TITLE VII
                         FLORIDA CIVIL RIGHTS ACT
                               RETALIATION
                            (Participation Clause)

       109. Two or more agents of Defendant, including without limitation,

Heather Encinosa and Ariel Cook, pressed criminal charges against Plaintiff in

Wakulla County in late June or July of 2019.

       110. The instant action has been pending since December 19, 2019.

       111. The actions of Wakulla County in seeking criminal prosecution of

Plaintiff would not have occurred but for Plaintiff’s involvement in discrimination

and retaliation litigation against Wakulla County.

       112. Plaintiff recorded workplace conversations in the Wakulla County

offices on several occasions in 2018 and 2019.

       113. Plaintiff’s recording activities were known to Wakulla County

officials, who never told Plaintiff to cease these activities.




                                           18
    Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 19 of 21



      114. Wakulla County’s administration building, at all times material

hereto, had a sign in the door stating, “THESE PREMISES MAY BE SUBJECT

TO AUDIO AND VIDEO RECORDING AT ANY TIME.”

      115. Plaintiff produced the recordings to Defendant in discovery.

      116. On June 14, 2019, defense counsel Margaret Zabijaka sent a letter to

undersigned counsel asking if Plaintiff intended to use the recordings in the case

because she intended to “move to strike them from the case as being obtained in

violation of Florida law.” Two sentences later, the letter stated an intention “to file

a motion with the Court so that the use of the recordings can be addressed,” adding

that Defendant intended to seek a discovery extension if the court allowed use of

the recordings.

      117. However, Defendant has not filed any motions about the recordings.

      118. Instead, Defendant sought to have Plaintiff arrested.

      119. As a direct result of complaints by Heather Encinosa and Ariel Cook,

two law enforcement officers appeared at Plaintiff’s home on July 10, 2019, with a

search warrant for the recordings and related documents.

      120.    The acts of Heather Encinosa and Ariel Cook in this regard are the

acts of Wakulla County.

      121.    These acts were done in retaliation for Plaintiff’s litigation against

Defendant.

                                          19
Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 20 of 21



  122.   Plaintiff has suffered damage as a result of Defendant’s actions.

                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays for the following relief:

  (a)    that process issue and this Court take jurisdiction over this case;

  (b)    judgment against Defendant and for Plaintiff awarding compensatory

  damages for the Defendant’s violations of law enumerated herein;

  (c)    judgment against Defendant and for Plaintiff, affording declaratory

  relief, and permanently enjoining Defendant from future violations of law

  enumerated herein and reinstatement for the Plaintiff, remedying all benefits

  of which Plaintiff has been unlawfully deprived;

  (d)    prejudgment interest;

  (e)    judgment against Defendant and for Plaintiff awarding Plaintiff her

  attorneys' fees and costs;

  (f)    all equitable relief that is allowed by law;

  (g)    such other and further relief as is appropriate.



                                 Jury Demand

  Plaintiff demands trial by jury on all issues so triable.


                               /s/Richard E. Johnson
                               Richard E. Johnson, Bar No 858323
                               LAW OFFICE OF RICHARD E. JOHNSON
                                      20
   Case 4:18-cv-00586-MW-CAS Document 36-1 Filed 07/21/19 Page 21 of 21



                               richard@nettally.com
                               314 West Jefferson Street
                               Tallahassee, Florida 32301
                               Telephone: (850) 425-1997
                               Facsimile: (850) 561-0836

                         CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I filed this document with the court to be circulated by

the CM/ECF system to all counsel of record this 21st day of July, 2019.


                               /s/Richard E. Johnson
                               Richard E. Johnson




                                        21
